Mr. Justice White,
with whom The Chief Justice, Mr. Justice Black and Mr. Justice Brennan join,
dissenting.
In my view, the record in this case is inadequate to support the action taken by the Commission and I would vacate the judgment below and remand to . the Commission for further proceedings. I dissent, however, from the Court’s categorical ruling which in any and all circumstances bars the application of § 1 (6) to any set of rates which bears a cómmodity rate label.
Section 1 (6) imposes upon carriers the “duty : . . to. establish, observe, and enforce just and reasonable classifications of property for transportation.” The Court seems to accept the act of excluding. commodity rates from this broad imperative as well within the mainstream of Commission functions. I have great difficulty coming to any different answer concerning the Commission’s task with respect to §1 (6) now that the" Commission has changed its mind, or modified its views,- and believes it best serves transportation policy and the goal, of just and. reasonable rates to subject at least some commodity rates to scrutiny under § 1(6).
*356It is no answer to say that Congress intended § 1 (6) to regulate only class rates, for the Commission at this point obviously thinks some commodity rates are in fact class rates, particularly a rate which, as in this case, applies to an enormpus range of traffic but at the same time excludes many specific commodities and groups thereof.
Nor will it do to say that if the past decisions of the Commission are to be changed, the job should be left to Congress. This is an erroneous view. If there is a task for Congress, it is the one the Court has itself performed. The dissenting commissioners, with whom the Court essentially agrees, felt constrained to acknowledge that further erosion of the principles of classification might well be in the province of Congress but defended their views as vigorous and wise transportation policy within the realm of proper administrative action. Their difference with the majority of the Commission was over policy, and it is precisely this area which it seems to me the Court invades. Our task on review is a far more limited one. With all due respect, I dissent.